                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel.
JAMES HAGAN,

                       Plaintiff/Relator,

        v.                                     Case No. 5:17-cv-036 (GTS/TWD)

NORTHLAND ASSOCIATES, INC., THE
DIVERSE CONSTRUCTION GROUP,
LLC and JAMES TYLER,

                       Defendants.


UNITED STATES OF AMERICA ex rel.
JAMES HOHM,

                       Plaintiff/Relator,

        v.                                     Case No. 5:18-cv-516 (GTS/TWD)

NORTHLAND ASSOCIATES, INC.,
NORTHLAND/JDS CONSTRUCTION,
JAMES M. TYLER, and THE DIVERSE
CONSTRUCTION GROUP, LLC,

                       Defendants.
                                               FILED UNDER SEAL

          UNITED STATES’ NOTICE OF ELECTION TO INTERVENE

       Pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (4), the United

States notifies the Court that it hereby intervenes in the above-captioned actions, which

generally allege that Defendants presented, caused to be presented, and conspired to

present, false claims and statements to the United States in connection with contracts that

the government set aside for performance by service-disabled veteran-owned small

businesses and small businesses operating in historically underutilized business zones.
       Together with this notice, the United States is filing a settlement agreement that is

fully dispositive of the two cases. The agreement requires Defendants to make payments

to the United States over the next five years, after which the parties will file a joint

stipulation of dismissal. Given the lengthy payment period, and the parties’ desire for the

Court to retain authority to enforce the settlement agreement, the government respectfully

suggests that the Court administratively close the case.

       The United States requests that the Court unseal all filings in the two cases except

for the United States’ ex parte applications for extensions of the seal period. These

applications should remain under seal because, in discussing the content and extent of the

United States’ investigation, such papers are provided by law to the Court alone for the

sole purpose of evaluating whether the seal and time for making an election to intervene

should be extended.

       A proposed order accompanies this notice.

                                                 Respectfully submitted,

                                                 GRANT C. JAQUITH
                                                 United States Attorney


                                          By:    /s/ Adam J. Katz
                                                 ADAM J. KATZ
                                                 Bar Roll No. 517894
                                                 CHRISTOPHER R. MORAN
                                                 Bar Roll No. 700767
                                                 Assistant United States Attorneys
